
	

113 S1299 IS: To amend title 23, United States Code, with respect to the operation of vehicles on certain Wisconsin highways, and for other purposes.
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1299
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Ms. Baldwin (for herself
			 and Mr. Johnson of Wisconsin) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, with respect to
		  the operation of vehicles on certain Wisconsin highways, and for other
		  purposes.
	
	
		1.Operation of vehicles on
			 certain Wisconsin highwaysSection 127 of title 23, United States Code,
			 is amended by adding at the end the following:
			
				(j)Operation of
				vehicles on certain Wisconsin highwaysIf any segment of the
				United States Route 41 corridor, as described in section 1105(c)(57) of the
				Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 119
				Stat. 1211) is designated as a route on the Interstate System, a vehicle that
				could operate legally on that segment before the date of that designation may
				continue to operate on that segment, without regard to any requirement under
				subsection
				(a).
				.
		
